Title: To Thomas Jefferson from John Armstrong of New York, 2 June 1804
From: Armstrong, John
To: Jefferson, Thomas


          
            Sir,
            Kingston 2d. June 1804.
          
          I yesterday received the letter of the 26th. of May with which you were pleased to honor me, and another of the same date from Mr. Madison, proposing to me the mission to Paris as successor to Chancellor Livingston. In a letter of this day to the Secretary of State I have signified my acceptance of this appointment. It is true, that in coming to this determination, I have had my doubts, but they have not arisen from any apprehension of pecuniary loss or embarrasment from dificient sallary. My family and myself have long since found out the secret of living within our income, and have, on this head, no new habits to acquire, and if we do not yet know, we may soon learn how to estimate a meer parade that would secure to us only les amis de table. Had my confidence in my own qualifications to discharge the highly important trust to be committed to me, been at all equal to my assurance of the competency of the sallary to discharge all my necessary expences, I should not have had a moment’s hesitation on the subject.
          With the highest sense of personal obligation, and sentiments of the most profound respect, 
          I have the honor to be, Sir, Your most Obedient & very humble Servant
          
            John Armstrong.
          
        